ALD-223                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-3952
                                      ___________

                                  VAUGHN J. CURTIS,
                                              Appellant

                                             v.

                              BUREAU OF PRISONS
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 3-16-cv-00099)
                       District Judge: Honorable Kim R. Gibson
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 11, 2020

               Before: MCKEE, SHWARTZ and PHIPPS, Circuit Judges

                             (Opinion filed: August 12, 2020)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Vaughn Curtis appeals the District Court’s order denying his

petition under 28 U.S.C. § 2241. The Government has filed a motion for summary

affirmance. For the reasons discussed below, we grant the Government’s motion and will

summarily affirm the District Court’s judgment.

       In his § 2241 petition, Curtis challenged the calculation of his sentence by the

Bureau of Prisons (BOP). Three sentences are relevant to his argument: in June 1993, he

was sentenced in the United States District Court for the Eastern District of North

Carolina to 297 months’ imprisonment; in July 1993, he was sentenced in the United

States District Court for the Middle District of North Carolina to 101 months’

imprisonment; and in November 1993, he was sentenced to 40 years’ imprisonment in

North Carolina state court. Because neither District Court ordered the sentence to run

concurrently, the terms ran consecutively, see 18 U.S.C. § 3584(a), to create an aggregate

term of 398 months’ imprisonment. The state court provided that its sentence would run

concurrently with the federal sentences.

       In 1996, Curtis asked the BOP to designate the state prison in which he was then

incarcerated as the place in which he would serve his federal sentences. This designation

would, in effect, cause Curtis’s state sentence to run concurrently with the federal

sentences. See 18 U.S.C. § 3621(b); Barden v. Keohane, 921 F.2d 476, 480 (3d Cir.

1990). The BOP consulted with the District Judges, who had no objections to the federal

sentences’ running concurrently with the state sentence, and the BOP granted Curtis’s

request.



                                             2
       Curtis then filed his § 2241 petition. He argued that the federal sentences should

run concurrently not only with the state sentence but also with each other. A Magistrate

Judge recommended that the District Court deny the petition, and the District Court

approved and adopted the report and recommendation. Curtis filed a timely notice of

appeal, and the Government has filed a motion for summary affirmance.

       We have jurisdiction under 28 U.S.C. § 1291.1 We “exercise plenary review over

the district court’s legal conclusions and apply a clearly erroneous standard to its factual

findings.” Cradle v. United States ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002). 2 We

may summarily affirm if “no substantial question is presented” by the appeal. 3d Cir.

L.A.R. 27.4.

       We will grant the Government’s motion. Section 3584(a) specifically provides

that “[m]ultiple terms of imprisonment imposed at different times run consecutively

unless the court orders that the terms are to run concurrently.” The District Courts did

not order—either at the time of sentencing or upon being consulted by the BOP—the



1
  Curtis argues that the District Court’s judgment is not final because the Court rejected
his objections to the Magistrate Judge’s report and recommendation in an order rather
than issuing an opinion. We disagree. The District Court’s order stated that it had
reviewed Curtis’s objections de novo, and Curtis has provided no grounds for us to doubt
that statement. See Claude v. Peikes, 534 F.3d 801, 801 (2d Cir. 2008) (per curiam);
Pinkston v. Madry, 440 F.3d 879, 894 (7th Cir. 2006). Even more to the point, the
District Court’s order denying the § 2241 petition is final since it served to “end[] the
litigation on the merits and leave[] nothing for the court to do but execute the judgment.”
Morton Int’l, Inc. v. A.E. Staley Mfg. Co., 460 F.3d 470, 476 (3rd Cir. 2006) (quoting
Quakenbush v. Allstate Ins. Co., 517 U.S. 706, 712 (1996)).
2
 Curtis does not need a certificate of appealability to proceed with this appeal. See
Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009).

                                              3
federal sentences to run concurrently, and thus the BOP has properly treated them as

running consecutively. Curtis cites 18 U.S.C. § 3585(a), but that subsection, which

governs the commencement of a federal sentence, does not require that his federal

sentences run concurrently. Thus, the BOP has properly concluded that Curtis’s federal

sentences continue to run consecutively and that he is subject to an aggregate federal

sentence of 398 months. See generally Blood v. Bledsoe, 648 F.3d 203, 207 (3d Cir.

2011) (“When a prisoner is serving multiple sentences, the BOP must combine those

sentences to form a single aggregate term.” (citing 18 U.S.C. § 3584(c)).

       Accordingly, we grant the Government’s motion and will summarily affirm the

District Court’s judgment.




                                             4